—Judgment unanimously affirmed. Memorandum: The trial court erred in permitting the People to cross-examine defendant regarding his uncharged use of cocaine without conducting a Ventimiglia hearing (see, People v Ventimiglia, 52 NY2d 350; People v Holloway, 185 AD2d 646, 647, lv denied 80 NY2d 1027). In light of the overwhelming proof of defendant’s guilt, however, that error was harmless (see, People v Myers, 185 AD2d 695; People v Holloway, supra).
Finally, defendant’s sentence is not harsh or excessive. (Appeal from Judgment of Monroe County Court, Egan, J.— Burglary, 2nd Degree.) Present—Denman, P. J., Green, Fallon, Wesley and Doerr, JJ.